Citation Nr: 1316980	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  05-38 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a kidney disability. 

2. Entitlement to service connection for a sinus disability. 

3. Entitlement to service connection for hypertension. 

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for a multiple joint disability, to include arthritis, to include as due to exposure to ionizing radiation.  

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the February 2005 decision, the RO denied the Veteran's petition to reopen claims for service connection for ureterolithiasis and a sinus disability as new and material evidence had not been submitted, and denied service connection for hypertension, a ruptured disc in the back, and PTSD.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through June 2012 that are pertinent to the present appeal.  In the February 2013 Supplemental Statement of the Case, the RO specifically stated that the Veteran's VA treatment records from through June 2012 were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims 

The Board has rephrased the Veteran's claim for PTSD and MDD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in October 2008 before the undersigned.  A copy of the transcript has been associated with the claims file.  

In February 2009, the Board denied the Veteran's petition to reopen the claim for service connection for a kidney disability, granted his petition to reopen the claim for service connection for a sinus disability, and denied the underlying claim on its merits.  It also denied the Veteran's claims for service connection for hypertension, a back disability, a psychiatric disability, and a multiple joint disability.  

The Veteran appealed the February 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in November 2009 the Court vacated the February 2009 decision in part and remanded the case for readjudication in compliance with directives specified in a November 2009 Joint Motion for Remand (Joint Motion).  

The Veteran's claims for service connection for kidney and sinus disabilities were originally denied in a January 2002 rating decision.  The Veteran was notified of this decision and he did not appeal.  New and material evidence was not submitted within one year of that decision and it became final.  38 U.S.C.A. § 7105(d)(3) (West 200); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104(a), 3.156(a),(b), 20.1103 (2012).  

New and material evidence would ordinarily be required to reopen the claims for service connection for kidney and sinus disabilities under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1).  

As relevant service personnel records have been added to the record since the January 2002 decision, the Board will adjudicate the claims for service connection for kidney and sinus disabilities on a de novo basis without the need for new and material evidence.  

In May 2010 and May 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have kidney disability due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have a sinus disability due to any incident of his active duty service. 

3. The preponderance of the evidence reflects that the Veteran does not have hypertension due to any incident of his active duty service. 

4. The preponderance of the evidence reflects that the Veteran does not have a back disability due to any incident of his active duty service. 

5. The preponderance of the evidence reflects that the Veteran does not have a multiple joint disability due to any incident of his active duty service, including exposure to ionizing radiation. 

6. The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1. The Veteran's kidney disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2. The Veteran's sinus disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

3. The Veteran's hypertension was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

4. The Veteran's back disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

5. The Veteran's multiple joint disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service as a result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012). 

6. A psychiatric disorder, to include PTSD and MDD, was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing  pre-adjudication notice letters in December 2004 and November 2005.  The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  Follow up letters were issued in February 2006, March 2006, April 2007, and June 2010.  The March 2006 and June 2010 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  His claims were then readjudicated in the March 2012 and February 2013 SSOCs.  See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), service personnel records, records from the Social Security administration (SSA), reports of post-service medical treatment, and the report of a VA psychiatric examination in October 2012.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran testified at a hearing before the undersigned in October 2008.  The Court held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran's representative clearly set forth issues to be discussed during the hearing.  The undersigned suggested the submission of evidence from friends, family, private doctors, and neighbors to help substantiate the Veteran's claims.  

The Veteran has not been afforded VA examinations to assess the nature and etiology of his kidney disability, sinus disability, hypertension, low back disability, and multiple joint disability.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  Aside from one instance of sinusitis, his service treatment records are negative for any complaints, treatment, or diagnosis of the claimed disabilities and the record contains no probative evidence that demonstrates otherwise.  The Board, as finder of fact, also finds in the decision below that the Veteran's lay statements regarding the alleged events and injuries in service are not credible.  Therefore, because there is no indication of an event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i) ; cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

This case was remanded in May 2010 so that additional private and VA records could be obtained, the Veteran's PTSD stressors could be developed, and an examination could be ordered if the stressors were verified.  In June 2010, the RO sent the Veteran release forms for the private physicians he named at his hearing and he did not return them.  The RO developed the Veteran's claimed stressors and in August 2011 made a formal finding that there was not enough information to verify them.  The RO attempted to obtain the Veteran's VA treatment records from the Battel Creek VA Medical Center (VAMC) from 1971 and received negative replies.  In January 2012, the Veteran was informed of this and the RO made a formal finding that these records were not obtainable.  In May 2012, the case was remanded so that additional VA and SSA records could be obtained and the Veteran could undergo a psychiatric examination.  The requested records have been associated with the claims file and the Veteran underwent a VA psychiatric examination in October 2012.  For these reasons, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Kidney Condition

The Veteran has been diagnosed with nephrolithiasis and ureterolithiasis, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  His post-service treatment records show that he has been treated for kidney stones as early as May 1983.  

At his October 2008 hearing, the Veteran asserted that he had flank pain in service and was found to have blood in his urine.  His STRs do not confirm this.  In June 1970 he gave a urine sample that was negative.  His August 1970 separation examination revealed normal results; no kidney disability was noted by the examining physician.  Although the Veteran is competent to discuss observable symptoms, his contemporaneous STRs do not confirm his assertions, which damages his credibility.  His assertion that he had a kidney disability or symptoms thereof in service is afforded less probative weight than the STRs.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  The second element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

Lastly, the nexus element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  The Veteran has asserted that his kidney disability manifested in service and that he has experienced symptoms continuously since that time.  However, his kidney disability is not a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is the Veteran's lay opinion that his current kidney disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether his current kidney stones and ureteral calculus were caused by service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

There is no other competent medical or lay evidence of record to satisfy the nexus requirement of a service connection claim.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Sinus Disability

The Veteran receives regular treatment for sinusitis and pan-sinusitis, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.

His STRs note that he was treated for one episode of "acute sinusitis" in April 1969; he was treated with nasal spray.  The remainder of his STRs are negative for any symptoms or diagnoses of a sinus problem and his August 1970 separation examination was normal.  Affording the Veteran the benefit of the doubt, the second element of a service connection claim is satisfied.  Id.  

The evidence of record does not support a nexus between the Veteran's sinus disability and his period of active service.  The Veteran has asserted that his kidney disability manifested in service and that he has experienced symptoms continuously since that time.  However, his sinus disability is not a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is not applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

His post-service treatment records show that in April 2002, he was diagnosed with sinusitis.  In January 2004 he complained of allergic rhinitis and post-nasal drip.  In March 2005, he reported a history of an acquired nasal deformity in 1968.  He reported a nasal injury in the military.  He complained of nasal airway obstruction and allergic rhinitis.  The impression was deviated septum and acquired nasal deformity.  In April 2005, he was diagnosed with pan-sinusitis.  In May 2005, he underwent surgery for a deviated septum.  Other treatment records document treatment for recurrent sinus infection and nasal allergies.  The medical evidence of record does not indicate a nexus between his single instance of acute sinusitis in service and his current disability.  

It is the Veteran's lay opinion that his current sinusitis disability is related to his episode of acute sinusitis in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether his current sinus disability caused by his April 1969 episode of sinusitis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

There is no other competent medical or lay evidence of record to satisfy the nexus requirement of a service connection claim.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2012).   

The Veteran's STRs show that at his August 1970 separation examination, his blood pressure was 132/78.  The STRs do not document hypertension by complaint, finding, history, or symptoms and his blood pressure readings were within normal limits at all physical examinations.  Further, at his October 2008 hearing, the Veteran testified that he did not remember being treated for hypertension in service.  Therefore, the second element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case there is no evidence that the Veteran was diagnosed with hypertension within one year of separation.  Therefore, presumptive service connection is not warranted.  

Hypertension is a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The evidence does not show, nor has the Veteran asserted, that hypertension began in service and he experienced continuity of symptoms since that time.  As noted above, the Veteran testified that he did not remember being treated for hypertension in service.  He stated that he first received treatment for it at VA in 2001.  He also asserted that a doctor told him that his hypertension was caused by flashbacks and nightmares.  Service connection based upon continuity of symptoms is not warranted.  

Lastly, the medical and lay evidence of record does not show a nexus between the Veteran's period of service and his hypertension.  At his October 2008 hearing, the Veteran testified that a physician told him that his hypertension was caused by symptoms from his psychiatric disorder.  Because his claim for service connection for an acquired psychiatric disorder is being denied in this decision, a discussion of secondary service connection under 38 C.F.R. § 3.310 is not warranted.  The Veteran testified that no physician had ever told him that his hypertension was directly caused by service.  The nexus element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Low Back Disability 

The Veteran has been diagnosed with osteoarthritis of the thoracolumbar spine, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.

In October 2008, the Veteran testified that he was physically assaulted in service and was kicked in the back, ribs, and teeth, and that he received treatment for his injuries.  His STRs are negative for symptoms, a diagnosis, or treatment for a back injury.  His August 1970 separation examination noted a normal spine.  The Veteran is competent to relate observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, his contemporaneous STRs do not corroborate his assertion that he was attacked and received treatment for his injury in service.  This damages his credibility.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); see also Curry, 7 Vet. App. at 68.  The contemporaneous STRs are more probative with regard to whether there was an in-service injury.  The second element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case there is no evidence that the Veteran was diagnosed with arthritis within one year of separation.  His post-service treatment records show that he was first treated for back problems in November 1997.  Further, in August 2000, he received treatment for residuals of injuries sustained in a January 2000 motor vehicle accident.  He denied any arthritis, joint, or back ache prior to his motor vehicle accident.  These records provide evidence against a finding that the arthritis manifested within one year of his separation from service.  Therefore, presumptive service connection is not warranted.  

Arthritis is a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a finding of continuity of symptoms is not warranted because the Veteran's assertion that he was injured in service and has had back problems since that time is not credible for the following reasons.  His August 1970 separation examination noted a normal spine.  The Veteran's pre-separation physical examination is particularly probative both as to his subjective reports and their resulting objective findings.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Further, as noted above, his contemporaneous STRs do not note the back injury he described at his October 2008 hearing.  This damages his credibility.  Additionally, when he was treated for a post-service motor vehicle accident, he reported in August 2000 that he had not had arthritis, joint, or a backache prior to his January 2000 motor vehicle accident.  He was in a second motor vehicle accident in March 2001 and was treated for mid-back and neck pain.  A December 2003 VA treatment record noted that the Veteran was in a motor vehicle accident three years prior and that was the "new onset" of his back pain.  The private and VA medical records discussed above provide evidence against the Veteran's assertion of continuity of symptoms because they show that he did not have back problems prior to his motor vehicle accidents.  The medical evidence diminishes the credibility of the Veteran's statements.  Lastly, the Veteran first filed his claim for a back disability in November 2004, 34 years after his separation from service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  For these reasons, the Veteran's assertion of continuity of symptoms is not credible and therefore service connection based on this theory is not warranted.  38 C.F.R. § 3.303(b).  

Lastly, there is no medical or lay evidence that provides a nexus between the Veteran's claimed in-service injury and his current back disability.  As noted above, the Veteran's assertion that he was injured in service has been found to be not credible.  Further, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether his back disability was caused by service, rather than by two post-service motor vehicle accidents, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The nexus requirement of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Multiple Joint Disability

The Veteran was diagnosed with degenerative joint disease (DJD) of the elbow in April 1999.  He was subsequently diagnosed with DJD of the thoracolumbar spine and shoulders. The first element of a service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  The Board notes that the Veteran's back disability claim has been discussed above, and is not considered part of his multiple joint disability claim.  

The Veteran asserts that his arthritis of multiple joints was caused by exposure to ionizing radiation while serving at Site 33 in Bamburg, Germany, where he was a guard.  His service personnel records contain a DA Form 2962 confirming that he served on guard duty at Site 33.  The Veteran asserts that he guarded nuclear weapons.  The details of his guard duty were not specified in his service personnel records.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected for radiation-exposed veterans.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Arthritis is not a cancer or disease noted under 38 C.F.R. §§ 3.303(d), 3.309(d).  Further, the Veteran was not involved in a "radiation-risk activity" as defined by 38 C.F.R. § 3.309(d) as (i) Onsite participation in a test involving the atmospheric detonation of a nuclear device, (ii) The occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period from August 6, 1945 to July 1, 1946; and (iii) Interment as a prisoner of war in Japan during World War II.  Id.  

Additionally, arthritis is not listed among the "radiogenic diseases" set forth in 38 C.F.R. § 3.311.  Exposure to radiation in service is also a prerequisite to a successful claim pursuant to 38 C.F.R. § 3.311(b).  There is no evidence that the Veteran was exposed to radiation in service as he claims.  In October 2008, the Veteran testified that while serving on guard duty at Site 33, he was required to wear a dosimeter and that he was relieved of duty because it showed that his dose was too high.  He left the area for a month and then returned.  Although he is competent to testify as to his duty status, this testimony is not corroborated by his STRs or service personnel records.  Therefore, his statement is not credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Further, service records do not show any exposure to radiation in service, nor has the Veteran submitted an independent dose estimate from any source.  The record establishes that he was not exposed to radiation and there is no dose estimate to be reviewed.  38 C.F.R. § 3.311.  Presumptive service connection is not warranted.  

The record does not show that there was an in-service incurrence or aggravation of a disease or injury.  The Veteran's August 1970 separation examination revealed normal joints.  Aside from his alleged exposure to radiation at Site 33, the Veteran did not claim that any other incident, injury, or disease in service caused his multiple joint disability.  The second element of a service connection claim is not met.  Hickson, 12 Vet. App. at 253.  

Lastly, there is no nexus between his period of service and his current multiple joint disability.  With regard to arthritis, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case there is no evidence that the Veteran was diagnosed with arthritis within one year of separation, nor does he so assert.  Presumptive service connection is not warranted.  

Arthritis is a chronic condition as set forth in 38 C.F.R. § 3.303(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a finding of continuity of symptoms is not warranted because the evidence of record does not show that the Veteran injured his joints in service and has had symptoms continuously since that time, nor has he so asserted.  His August 1970 separation examination noted normal joints.  Service connection based on this theory is not warranted.  38 C.F.R. § 3.303(b).  

Lastly, there is no medical or lay evidence that provides a nexus between the Veteran's claimed in-service injury and his current multiple joint disability.  As noted above, the evidence does not show that the Veteran was exposed to ionizing radiation in service or that he has a cancer or disease noted under 38 C.F.R. §§ 3.303(d), 3.309(d) or a "radiogenic disease" as set forth in 38 C.F.R. § 3.311.  Further, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether his multiple joint disability was caused by service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The nexus requirement of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disorder

The Veteran has been diagnosed with both PTSD and MDD, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  The Board will first address PTSD.  

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) , which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) (2010).

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2012). 

The Board notes that if VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f). Similarly, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor based on fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843  (July 13, 2010).  In this case, the Veteran is not a combat veteran, and his claimed stressors are not related to combat, or to a fear of hostile military or terrorist activity. Therefore, these regulations are not applicable.

The Veteran has asserted multiple stressors as follows: (1) he witnessed a fellow soldier shoot himself in the hand while serving at Site 33 in Germany; (2) he confronted a Germany spy attempting to breach the perimeter of Site 33; (3) he witnessed a helicopter crash while in training at Site 33; (4) he helped clean the scene of a motor vehicle accident and found a severed human finger in the vehicle, and that he knew the man who was killed in the accident; (5) during training, he played the role of a mock prisoner of war and was locked in a box, tied to a tree, and hung upside down; (6) a friend of his died from alcohol poisoning; and (7) that he was beaten and sexually assaulted by another soldier.  

In August 2007, the RO made a formal finding that the Veteran did not provide enough specific information to request the U.S. Army and Joint Services Records Research Center (JSRRC) to research the incidents where the Veteran saw a man shoot himself in the hand, confronted a German spy, portrayed a prisoner during training, found a finger in a car during a motor vehicle accident cleanup, and witnessed a helicopter crash.  The RO had sent him a letter requested specific information required for a request to the JSRRC and the Veteran did not provide such information.  

Pursuant to the November 2009 Joint Motion, the Board remanded this case in May 2010 to further research two stressors:  the Veteran's alleged confrontation with a spy and his witnessing a helicopter crash.  In August 2011, the RO made a formal finding that there was not sufficient information to corroborate the two stressors identified in the remand.  The RO stated that it contacted the Veteran, who provided additional information about the two stressors.  The RO then contacted JSRRC and asked that the two stressors be researched according to information provided by the Veteran.  In April 2011, the JSRRC provided a negative response and recommended that the RO contact the U.S. Army Crime Records Center, Criminal Investigation Division (CID) to determine whether an investigation had been conducted in reference to the Veteran's confrontation with a spy, and that the RO contact the U.S. Army Combat Readiness and Safety Center with regard to the helicopter crash.  The RO contacted both of these offices and received a negative response from the U.S. Army Combat Readiness and Safety Center in August 2011 and a negative response from the CID in June 2011.  

Based on the above, the Board finds that stressors numbered (1) through (6) cannot be verified and are not sufficient to support a grant for service connection for PTSD.  

The Veteran's VA treatment records present conflicting evidence as to whether the Veteran has PTSD.  In December 2004, his PTSD screen was negative.  In July 2005, a VA physiatrist concluded that the Veteran served in a noncombat area where he engaged in routine army duties emphasizing training sessions, guard duty, and routine field exercise.  The psychiatrist stated that, "[t]he level of what might be considered 'trauma' is unremarkable compared with what other veterans have described in comparable non-combat postings."  The Veteran did not report his sexual assault stressor to this psychiatrist.  The psychiatrist concluded that the Veteran's clinical picture did not support a diagnosis of PTSD.  

In June 2006, a VA psychologist diagnosed PTSD.  The Veteran reported the following stressors to the psychologist: witnessing a friendly firefight, being told that he had to serve guard duty and was permitted to shoot people who attempted to breach the perimeter, nonspecific assertions that he feared for his life, and that he had to transport prisoners and that he would serve their sentence if one of them escaped.  The psychologist stated that the Veteran had "virtually all" of the symptoms of PTSD.  The Veteran did not report his sexual assault stressor to the psychologist.  

In October 2012, the Veteran underwent a VA examination with a VA psychiatrist.  The psychiatrist concluded that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD, and instead diagnosed MDD in partial remission.  The Veteran reported only one stressor: that he was beaten and sexually assaulted by a lower ranking soldier.  He stated that he sought medical treatment for a broken rib after the assault, but did not report what happened.  He stated that later his attacker became absent without leave and the Veteran was instrumental in apprehending him.  

The examiner found that Criterion A of the DSM-IV criteria for a diagnosis of PTSD was not met because there was "no exposure to a traumatic event," and as a result the remaining criteria were not met.  The examiner explained that he did not find the Veteran's reported stressor credible.  He stated that the Veteran 

"...describes an incident that sounds plausible on the surface, but after thorough review of his C-file and CPRS records, I feel his account is improbable for the following reasons: 1) he cannot remember the year in which this incident occurred.  Any even[t] this devastating would be imprinted fairly precisely; at the very least, he should have a vague recollection of the timeframe.  2) he reports that he sought medical care for a broken rib after the incident, yet a page-by-page review of his military record does not produce any such record.  3) he failed to mention anything of this sort on prior PTSD C and P exams, but instead describes different events to account for stressors including being in the role of having to decide about detonating atomic weapons, and transporting prisoners.  Neither of these apparently met PTSD criteria so he gives another story.  4) though he meets criteria for major depression, it appears that the onset of these symptoms were much later (in the past decade), and in no way service-connected.  5) collateral support letters supposedly written by his brother(s) contained in the c-file switch from third to first person, suggesting that the Veteran himself wrote these letters.  None of these describe specific stressors or symptoms, just a statement that he is not the same and the VA should pay him."

The October 2012 VA examiner's report provides highly probative evidence against the Veteran's PTSD claim.  The Veteran's STRs do not show that he sought treatment for a broken rib, as he reported to the examiner.  Further, his service personnel records do not indicate that his behavior changed during service.  No evidence from other sources such law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy have been submitted aside from the statements from the Veteran's brothers that do not discuss his reported stressor.  The Veteran also submitted statements from his wife, but they do not reference this stressor.  The Board finds the examiner's rationale for finding the stressor improbable to be highly probative and damaging to the Veteran's credibility.  The Veteran's assertion that he was personally assaulted in service is not credible and therefore not probative.  Further, as noted above, the other six stressors reported by the Veteran have been found not verifiable.  Therefore, there is no probative evidence to show that the Veteran has PTSD due to any verifiable noncombat stressor.  Service connection for PTSD is not warranted.  38 C.F.R. § 3.304.  

With regard to his MDD, the evidence shows that the Veteran reported a history of depression in December 2003.  He was diagnosed with depression in January 2004.  He was diagnosed with MDD in March 2005 and June 2005.  The October 2012 VA examiner diagnosed MDD in partial remission.  However, the record does not show that the Veteran had psychiatric symptoms or a diagnosis of a psychiatric disorder in service.  His August 1970 separation examination did not reveal a diagnosis of a psychiatric disorder.  As discussed above, the incidents that the Veteran asserted caused his PTSD were not verified or found to be not credible.  The evidence of record does not reveal any other incident, event, or injury in service.  The second element of a service connection claim is not met.  Hickson, 12 Vet. App. at 253.

Further, the October 2012 VA examiner opined that the Veteran's MDD is not related to his period of active service.  The examiner explained that the Veteran's psychiatric symptoms were caused by his MDD.  However, the Veteran has been married for more than 40 years and worked for 25 years as a stone mason.  The Veteran voluntarily quit his job a few years prior to the examination because he had problems getting along with people.  The examiner reasoned that this incident "more likely marks the onset of MDD rather than signify[ing] a sudden emergence of symptoms that began in service."  The October 2012 examiner's opinion provides probative evidence against the Veteran's claim. 

The other medical evidence of record does not support a nexus between the Veteran's MDD and his period of active service.  

The Veteran has not provided lay evidence specifically pertaining to MDD, his lay assertions address his PTSD claim and his stressors, which as discussed above, are either unverifiable or not credible.  Although the Veteran is competent to state that the onset of his symptoms began in 1971, as he reported to the VA examiner, his credibility is diminished for the reasons enumerated by the examiner.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The findings of the October 2012 examiner are more probative than the Veteran's lay assertions.  The nexus element of a service connection claim is not satisfied.  Hickson, 12 Vet. App. at 253.

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a kidney disability is denied.  

Service connection for a sinus disability is denied.  

Service connection for hypertension is denied.  

Service connection for a back disability is denied.  

Service connection for a multiple joint disability is denied.  

Service connection for an acquired psychiatric disorder is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


